Citation Nr: 0532111	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right great toe.  



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1982 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
service connection for hypertension and assigned a 10 percent 
evaluation effective September 1, 2002.  The RO also granted 
entitlement to service connection for degenerative arthritis 
of the right great toe claimed as right foot pain and 
assigned a zero percent evaluation effective September 1, 
2002.  The veteran disagreed with the evaluations assigned.

During the pending appeal, based on a de novo review of the 
record, a Decision Review Officer (DRO) assigned a 10 percent 
evaluation effective on September 1, 2002, for degenerative 
arthritis of the right great toe in a February 2003 rating 
decision.  

Although, an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  When the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran presented oral testimony at a personal hearing in 
August 2004 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
file.

In the veteran's formal claim, he sought entitlement to 
service connection for right foot pain.  As noted above, 
service connection was granted for degenerative arthritis of 
the right great toe, claimed as right foot pain.  However, 
the veteran continues to complain of a right foot disorder 
and continues to disagree with a right foot condition that 
has not been properly addressed.  At his hearing the veteran 
presented testimony on his right foot complaints, not just 
his right great toe.  The issue of entitlement to service 
connection for a right foot disorder is referred to the 
agency of original jurisdiction for appropriate development.  

The Board notes that in the December 2002 rating decision, 
the RO also granted entitlement to service connection for 
pseudofolliculitis barbae and a zero percent evaluation was 
assigned effective in September 2002.  Although the veteran 
disagreed with the evaluation assigned, he did not perfect an 
appeal on this issue.  Therefore this issue is not before the 
Board for appellate review.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected hypertension is manifested by diastolic pressures 
of predominantly more than 110, and systolic pressures of 
predominantly 200 or more.  Current clinical findings reflect 
blood pressure readings of predominantly less than 110 and 
systolic pressures of predominantly 160 or less and no use of 
medication.

2.  The objective and competent medical evidence of record 
shows x-ray evidence of degenerative changes at the first MTP 
joint of the right foot with serious tenderness with 
dorsiflexion; these findings are productive of no more than 
moderate disability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code (DC) 7101 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the right great toe are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5010-
5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The issues currently before the Board arose from the 
appellant's disagreement with the initial evaluations 
assigned.  In VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), 
the VA General Counsel, cited Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 
2003), and reasoned that there is nothing in the language of 
38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date or the particular disability evaluation 
assigned to the service-connected disability.  The General 
Counsel's rationale was that an NOD is not received at the 
beginning of the claim process, but is the means by which a 
claimant who is dissatisfied with VA's decision on a claim 
initiates an appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues because the claimant has 
received thorough notice during the prosecution of the claim 
and has had the opportunity to respond, particularly to the 
statement of the case.  

In this case, the RO sent correspondence in October 2002; 
rating decisions in December 2002 and February 2003, and a 
statement of the case in March 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant submitted additional 
evidence at the August 2004 hearing and in October 2004.  
With both submissions he submitted a waiver of his right to 
have the newly submitted evidence first reviewed by the 
agency of original jurisdiction.  He requested that the Board 
proceed with the adjudication of his case.  The appellant has 
not referred to any additional, unobtained, relevant 
evidence.  VA has also obtained an examination.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Pertinent legal criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

III.  Hypertension

Service medical records show that the veteran was evaluated 
for high blood pressure on several occasions in service.  
Labile hypertension was diagnosed in September 1983.  A 
series of elevated blood pressure readings were shown in May 
2000 and a diagnosis of hypertension was made in May 2002.  

At a fee basis examination performed for VA in October 2002 
the veteran reported that he started developing palpitations 
with irregular heartbeats and other symptoms.  He was found 
to have elevated hypertension for which he was placed on a 
low sodium diet and weight loss program, which, according to 
the veteran, had been working very well.  

Clinical findings included blood pressure readings of 160/90, 
standing; 160/95, sitting; and 160/95, lying down.  His 
cardiovascular system had no murmur, S1/S2 was regular, there 
were no S3 or S4 gallops, no thrills, and no friction rub.

The diagnosis was hypertension, uncontrolled, being treated 
by diet control.  Subjective factors were headaches, 
dizziness, and palpitations.  The objective factor was 
evidence of elevated high blood pressure on examination.  

A private medical record in November 2003 shows that the 
veteran was diagnosed with elevated blood pressure.  His 
blood pressure was recorded as 144/100.  

The veteran testified in August 2004 as to the symptoms and 
manifestations of his hypertension.  He was not on medication 
for hypertension but was on a diet.  He had not been treated 
or evaluated for blood pressure by any other physicians. 

Under the criteria to evaluate hypertensive vascular disease, 
Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101 (2005).  A 20 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 110 or more, or the systolic pressure 
predominantly is 200 or more.  A 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more; a 
60 percent rating is warranted where diastolic pressure is 
130 or more.  Note 1 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters 
(mm.) or greater with a diastolic blood pressure of less than 
90 mm.  Note 2 states:  

The objective medical evidence of record shows findings of 
diastolic blood pressure less than 100 in October 2002 and a 
finding of 100 in November 2003.  His systolic blood pressure 
readings were 160 in October 2002 and 144 in November 2003.  
The veteran also testified in August 2004 that he was not on 
medication for hypertension.

In view of the foregoing, the veteran's service-connected 
hypertension does not demonstrate medical findings showing 
diastolic pressures of predominantly 110 or more, or systolic 
pressures of predominantly 200 or more.  Thus, the 
preponderance of the evidence is against hypertension of 
sufficient severity as to support a rating in excess of 10 
percent. 

IV.  Right great toe 

Service medical records show that in November 1984 the 
veteran sought treatment for complaints of a smashed right 
great toe.  X-rays were negative for a fracture and the 
diagnosis was a soft tissue injury.  In October 1996, he 
complained of pain in the right index toe.  The examiner 
noted a build-up of skin on the baby toe which was treated.  
In April 1997, he complained of a right foot injury and pain 
when he put pressure on the ball of his foot.  The assessment 
was mild strain.  At his retirement examination in April 
2002, he reported having had frostbite of the right foot in 
1984 and that his right foot was painful in winter.  

At a fee basis examination performed for VA in October 2002, 
the veteran stated that he sustained frostbite injury to his 
right foot while subject to cold weather and while on active 
duty.  Since then he had been having pain, numbness, tingling 
sensation, and burning in his right foot.  These symptoms 
worsened when the right foot was exposed to cold temperature 
and weather.  Over the years the symptoms had affected his 
right foot and interfered with playing sports.  

The examination of both feet showed tenderness and painful 
motion with no evidence of pes planus and no evidence of pes 
cavus.  Dorsiflexion of all toes showed serious tenderness 
mainly over the right foot and mainly over the right great 
toe over the metatarsophalangeal (MTP) joint.  There was no 
evidence of hammertoes, Morton's neuroma or Morton's 
metatarsalgia.  Pulses were 2+ in the lower extremities.  X-
rays of the right foot showed minimal degenerative change at 
the first MTP joint.  

The examiner diagnosed arthritis of the right MTP joint.  
Subjective factors were burning pain, numbness, and stiffness 
when exposed to cold temperatures.  Objective factors were x-
ray findings and abnormal examination.

In a February 2003 rating decision, a DRO reviewed the 
service medical records and post service medical evidence and 
assigned a 10 percent disability evaluation effective 
September 1, 2002, by analogy under Diagnostic Code 5284, 
based on objective evidence of pain on motion.

At a September 2003 private medical appointment the veteran 
complained of pain in the first MTP joint bilateral.  He 
reported an injury to his foot when he was in the military 
doing jumps from an airplane.  The clinical findings were 
reported.  There was a significant bony prominence on the 
dorsomedial aspect of the right first metatarsophalangeal 
joint.  There was also some hypopigmentation to the skin.  
The bony prominence was actually somewhat moveable with deep 
palpation consistent with a small fracture fragment.  There 
was a callous formation on the plantar medial aspect of the 
first metatarsophalangeal joint and hallux interphalangeal 
joint, bilateral.  He had a flexible pes planus foot 
deformity with a decreased range of motion at the first 
metatarsophalangeal joint itself.  X-rays revealed a moderate 
hallux valgus deformity with bipartite tibial sesamoids.  
There was a fracture fragment noted in the first MTP of the 
right foot and a small one noted on the oblique view on the 
left.   

A November 2003 private medical record shows that the veteran 
sought treatment for complaints of right foot pain and gave a 
history of frost bite years earlier.  The diagnosis was a 
bunion of the right first MTP.  At a consultation later that 
month to which he had been referred, the veteran complained 
of pain to the right foot around the big toe joint and the 
fourth and fifth toes, which had been present for several 
months and was progressively getting worse.  There was a 
large bony prominence noted on the medial aspect of the right 
first metatarsophalangeal joint.  The right hallus was 
laterally deviated overcrowding the second toe.  There was 
plantar medial contracture of the fourth and the fifth toes 
of the bilateral feet.  The impression was bunion deformity 
of the right foot and hammertoe deformities of the fourth and 
fifth toes of bilateral feet.  

At the August 2004 hearing, the veteran testified that he had 
seen only two doctors for his foot disorder.  He described 
the symptoms and manifestations and the effect on his 
everyday life.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
Part 4, DC 5003 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.

The RO initially assigned a noncompensable evaluation under 
DC 5299-5010 and noted that a 10 percent evaluation was not 
warranted under this diagnostic code.  Upon review a DRO 
assigned a 10 percent evaluation under DC 5284.  Under 
38 C.F.R. § 4.71a, DC 5284, other foot injuries are rated 10 
percent when moderate, 20 percent when moderately severe, and 
30 percent when severe.  

Based on the evidence of record, however, the veteran's 
disability of degenerative arthritis of the right great toe 
does not rise to the level of moderately severe.  The 
veteran's complaints of right foot pain at private medical 
evaluations in September and November 2003 were diagnosed as 
disorders other than degenerative arthritis of the right 
great toe for which service-connection has not been granted.  
Although a fracture fragment was noted in the first MTP of 
the right foot in September 2003, at the time of an injury to 
his right great toe in service in November 1984, x-rays were 
negative for a fracture.  The Board recognizes that the right 
great toe disability causes the veteran some pain and 
tenderness upon dorsiflexion.  However, those complaints are 
consistent with the current 10 percent rating for a 
"moderate" foot injury disability.  The right toe 
impairment does not amount to disability that warrants a 
characterization of "moderately severe," as that term is 
used in Diagnostic Code 5284.  

The terms "moderate" and "moderately severe" are not 
defined by the regulation, but a review of other rating 
criteria relating to disabilities closely associated with the 
same anatomical area suggests that "moderate" disability 
contemplates the same sort of disability as the veteran 
experiences.  For example, a 10 percent rating (which is the 
rating assignable under Diagnostic Code 5284 for "moderate" 
foot injury) may also be assigned in cases where there is 
hallux valgus that has been surgically corrected with 
resection of a metatarsal head, or hallux valgus of such a 
degree that it is equivalent to amputation of a great toe, 
see Diagnostic Code 5280; or where all toes of a foot are 
hammer toes, see Diagnostic Code 5282; or where the great toe 
has been amputated without metatarsal involvement, Diagnostic 
Code 5171.  The veteran's disability does not rise to such 
levels.  In other words, it is not the sort of disability 
contemplated by the rating criteria for a 20 percent rating, 
in this case under Diagnostic Code 5284.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increase.  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected right great toe disability are 
contemplated in the 10 percent rating assigned.  38 C.F.R. 
§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the Board finds that the objective medical evidence 
of record preponderates against a finding that the veteran's 
service-connected hypertension and degenerative arthritis of 
the right great toe warrant ratings in excess of 10 percent.  
At no time since the veteran filed his original claim has the 
hypertension or degenerative arthritis of the right great toe 
been more disabling than as currently rated; assignment of 
"staged" ratings is not warranted.  The claims for initial 
ratings in excess of 10 percent for hypertension and 
degenerative arthritis of the right great toe must be denied.  
The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).

The above determinations are based upon consideration of 
applicable provisions of the Rating Schedule.  There is, 
likewise, no extraschedular basis for increased ratings.  
There is no showing that the service-connected hypertension 
or degenerative arthritis of the right great toe disability 
has resulted in frequent hospitalizations, nor is there any 
showing that those disabilities markedly interfere with 
employment.  In the absence of such factors, the Board is not 
required to discuss the possible application of 38 C.F.R. § 
3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.

Entitlement to an initial disability rating in excess of 10 
percent for right great toe is denied.




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


